Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 1 of 41

FILED UNDER SEAL

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

IN THE MATTER OF THE SEARCH
OF

INFORMATION ASSOCIATED WITH THE
CELLULAR TELEPHONE ASSIGNED CALL
NUMBER 410-585-7592 THAT IS STORED AT
PREMISES CONTROLLED BY AT&T
IDENTIFIED IN ATTACHMENT A-1; AND

INFORMATION ASSOCIATED WITH THE
CELLULAR TELEPHONE ASSIGNED CALL
NUMBER 443-353-1097 THAT IS STORED AT
PREMISES CONTROLLED BY T-
MOBILE/METRO PCS IDENTIFIED IN
ATTACHMENT A-2; AND

INFORMATION ASSOCIATED WITH THE
CELLULAR TELEPHONE ASSIGNED CALL
NUMBER 443-890-7949 THAT IS STORED AT
PREMISES CONTROLLED BY VERIZON
IDENTEFIED IN ATTACHMENT A-3.

 

FAD res ENTERED
—____ 6866) _"_”_RECENED

MAY 27-7019

 

ATBAiR
CAGRK US. DISTRICT COURT

; SIRTHCT OF MARTLANS
FILED UNDER SEAIsr oo eapuny)

CASE NO.

RELATED CASES:

19-0559-JMC;
19-0904-ADC.

14-163) SAW
w
/9-1033- Ae

 

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

I, Special Agent Brendan Plasha, being duly sworn, depose and state that:

PURPOSE OF THE AFFIDAVIT

1. ’ This affidavit is made in support of an application for search warrants under 18

U.S.C. § 2703(c)(1)(A) for information associated with cell phone numbers belonging to

Michael Arnold, Stewart Lee Williams, and Kelvin McFadden. These cell phone numbers, and

their respective service providers, are described and listed below.

a. the cellular telephone assigned call number 410-585-7592, belonging to

Michael Armold, that is stored at premises controlled by AT&T, a wireless

telephone provider headquartered at 11760 US Highway One North Palm

Beach, FL 33408, as identified in Attachment A-1;

b. the cellular telephone assigned call number 443-355-1097, belonging to
Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 2 of 41

FILED UNDER SEAL DAL
Stewart Lee Williams, that is stored at premises controlled by T-
Mobile/Metro PCS, a wireless telephone provider headquartered at 4
Sylvan Way, Parsippany, New Jersey 07054, as identified in Attachment
A-2; and

c. the cellular telephone assigned cal] number 443-890-7949, belonging to

Kelvin McFadden, that is stored at premises controlled by Verizon, a
wireless telephone provider headquartered at 180 Washington Valley
Road Bedminster, NJ 07921, as identified in Attachment A-3.

The United States has probable cause to believe that the historical cell phone site data associated

with these cell phone numbers will provide evidence of violations of 18 U.S.C. §1951(a))

(Affecting Interstate Commerce by Robbery). (The “Target Information”).

2. This warrant would require AT&T to disclose to the government copies of the
information further described in Section I of Attachment B-1; T-Mobile/MetroPCS to disclose to
the government copies of the information further described in Section I of Attachment B-2; and
Verizon to disclose to the government copies of the information further described in Section I of

Attachment B-3. Upon receipt of the information described in Section I of Attachments B-1, Br
|

2, and B-3, government-authorized persons will review the information to locate items described

in Section II of Attachments B-1, B-2, and B-3. :
3. Specifically, the main aim of these search warrants is to acquire historical cell site

data for Arnold’s, McFadden’s, and William’s cell phones that would allow law enforcement to

determine the approximate location of those cell phones on the day before, the day of, and the

day after certain robberies.
Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 3 of 41
FILED UNDER SEAL DAL
JURISDICTION

4, This Court has jurisdiction to issue the requested warrants because it is “a court of
competent jurisdiction” as defined in 18 U.S.C. § 2711. See 18 U.S.C.
§ 2703(c}(1)(A). Specifically, the Court is “a district court of the United States (including a
magistrate judge of such court) . . . that--has jurisdiction over the offense being investigated.” 18
U.S.C. § 2711(3)(A)().

5. Under 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not
required for the service or execution of these warrants.

AGENT BACKGROUND

6. I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms, and
Explosives (“ATF”), and have been since 2015. I am currently assigned to the ATF Baltimore
Field Division, Baltimore Field Office. I attended the United States Department of Homeland
Security’s Criminal Investigator Training Program and ATF’s Special Agent Basic Training,
both located in Glynco, Georgia, for a combined period of twenty-six weeks. I have received
extensive training, both formal and on-the-job, in the provisions of the Federal Firearms Laws
and Federal Narcotics Laws administered under Title 18, Title 21, and Title 26 of the United
States Code. As an ATF agent, I have conducted and participated in numerous investigations
conceming violations of federal firearm laws, violations of federal controlied substance laws,
and the commission of violent crimes. I have received specialized training regarding, and have
personally participated in, various types of investigative activities, including: (a) physical
surveillance; (b) the debriefing of defendants, witnesses, informants, and other individuals who
have knowledge concerning violations of federal firearms and controlled substance laws; (c)

undercover operations; (d) the execution of search warrants; (e) the consensual monitoring and
~

Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 4 of 41
FILED UNDER SEAL DAL
recording of conversations; (f) electronic surveillance through the use of pen registers and trap
and trace devices; (g) the court-authorized interception of both wire and electronic
communications (i.e., Title III wiretaps); and (h) the handling, maintenance, and examination of
evidence, including wireless telephones and computers.

7. As a Special Agent with the ATF, I am authorized to investigate violations of
laws of the United States and as a law enforcement officer with the authority to make arrests and
execute warrants issued under the authority of the United States.

8. The information contained in this affidavit comes from my personal observations,
my training and experience, and information obtained from other agents, police officers and
detectives, witnesses, and reports. Since this affidavit is being submitted for the limited purpose
of establishing probable cause for securing the search warrants, I have not included every fact
known to me concerning the investigation. Rather, I have set forth only those facts that I believe
are necessary to establish probable cause to believe that evidence, fruits, and instrumentalities of
the violation of 18 USC. § 1951(a) (Robbery Affecting Commerce) are located within the
Target Information.

9, Based on my training, knowledge, and experience, I also know that the location of
a cell phone at a particular time (based on cell site records and location information) may
constitute evidence of a crime. Such location information allows investigators to determine, for
example, whether a particular telephone was in the vicinity of a robbery location such as a bank
or convenience store around the time of its robbery. Indeed, here, such cell cite records and .
location information will, among other things, help the United States to (a) investigate possible
connections among Arnold’s, Williams’s, and McFadden’s cell phones and the telephones of

other potential co-conspirators; and (b) identify some of the past movements of the user or users
Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 5 of 41
FILED UNDER SEAL DAL
of the seized telephones within broad (multi-square-mile) geographic regions to determine
whether they were present in the areas of other robberies during 2018 that shared a similar modus
operandi to those of the robberies discussed below. This is particularly so given that individuals
who participate in collective criminal activity, including armed robberies, frequently have cell
phones with them when they commit their crimes and frequently communicate with one another
by cell phone, by social media, and by use of the Internet, before, during, and after those crimes.
PROBABLE CAUSE

10. Between May 25, 2018 and September 1, 2018, there were a total of 18 robberies
that occurred in Baltimore City, Baltimore County, and Anne Arundel County that share
common characteristics and are linked together by various pieces of evidence. The robberies
occurred in geographic and temporal clusters. Additionally, groupings of these robberies appear
to have involved similar looking weapons and clothing. There is also forensic evidence, in the
form of fingerprints, that link Williams and McFadden to several robberies. Arnold, Williams,
and McFadden each made incriminating post-Miranda statements. Finally, there is surveillance

footage of many of these robberies.

11. With one exception, each of these robberies involved two or three black males as
suspects. Two of the robberies also involved a black female suspect. In addition, a number of
the robberies included a potential getaway driver.

12. The below chart lists the entire series of robberies. As I reference various

robberies throughout this affidavit, I will include as an indicator their corresponding number in

 

 

 

 

 

 

this chart.
Date Business Name Location
Conrad's Crabs and 1720 E. Joppa Rd, Parkville,
1 | 5/25/2018 9:33pm | Seafood Market MD 21234

 

 
Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 6 of 41

DAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FILED UNDER SEAL
1725 Taylor Ave, Parkville,
2 | 6/10/2018 8:23pm __| Pappas Liquor Store MD 21234
1830 York Rd, Lutherville-
3 | 6/20/2018 9:04pm __| Smoothie King Timonium, MD 21093
51 E. Padonia Rd,
Lutherville-Timonium, MD
4 | 6/20/2018 9:17pm | Padonia Liquors 21093
833 Taylor Ave, Towson,
5 | 6/20/2018 10:10pm | Liquor Mart ~MD 21286
Group of Individual 1700 Yakona Rd, Baltimore
6 | 7/10/2018 11:00pm | Victims City, MD 21234
8625 Walther Blvd,
7 | 7/11/2018 9:55pm __| Individual Victim Baltimore City, MD 21236
8625 Walther Blvd,
8 | 7/11/2018 9:57pm | Walther Liquors Baltimore City, MD 21236
7732 Harford Rd, Parkville,
9 | 7/18/2018 11:07pm | Harford Beverage MD 21234
8039 Fort Smallwood,
10 | 7/20/2018 6:14pm __ | C-Mart Riviera Beach, MD.21226
8300 Veterans Highway,
11 | 7/22/2018 1:3lam | Wawa (attempted) Millersville, MD 21108
8 Days A Week 1700 Taylor Ave, Parkville,
12 | 7/26/2018 5:50pm | Convenience Mart MD 21234
John’s Liquor and General | 812 Duvall Hwy, Pasadena,
13 | 8/5/2018 9:25pm | Store MD 21122
3301 E Joppa Rd, Parkville,
14 | 8/18/2018 9:50pm | Quick Stop Food Mart MD 21234
3611 Washington Blvd,
15 | 8/21/2018 9:50pm | GameStop Halethorpe, MD 21227
6901 Security Blvd,
16 | 8/25/2018 10:54pm | GameStop Baltimore City, MD 21207
1004 Taylor Ave, Towson,
17 | 8/28/2018 10:50pm | GameStop MD 21286
6370 York Rd, Baltimore,
18 | 9/01/2018 10:35pm | GameStop MD 21212
13. On June 22, 2018, Michael Arnold was arrested in Anne Arundel County while
Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 7 of 41

_ FILED UNDER SEAL DAL
attempting to rob a Wawa (07/22/2018). After being arrested and having his Miranda rights
explained to him, Arnold admitted to attempting to rob the Wawa. In his own words, Arnold
said something like, “I was in the process of robbing it.” Arnold also made statements
incriminating himself for the June 20, 2018 robbery of the C-Mart. For example, when an
investigator showed Amold a picture of a person wearing a hat (believed to be Arnold) who
committed the C-Mart robbery, and asked Amold if the hat was his, Amold replied that it was
not his hat but that he put it on because it was inside of a pouch. In addition to other
incriminating statements he made during the interview, Arnold tacitly acknowledged that he had
committed the C-Mart robbery. Arnold, however, was reluctant to say who he committed
robberies with and would not tell investigators the identity of a co-conspirator whose image was
captured by surveillance cameras. He explained that he was fearful for the safety of his family
and that there was an ongoing violent conflict involving two separate groups happening near
where he and his family members lived. Arnold did say, however, that there were “normally
three” people involved in the robberies. |

14. — After Arnold’s arrest, based on Arold’s physical appearance and other evidence,
investigators identified multiple robberies of convenience and liquor stores that they believed
Amold and other co-conspirators were responsible for or involved with.

15. - Ammold has been charged in Anne Arundel County with the C-Mart robbery
(7/20/2018) and the Wawa attempted robbery (7/22/2018). Your affiant understands that Arnold
has reached a plea agreement with the state prosecutor for those crimes.

16. On September 1, 2018, Stewart Williams and Kelvin McFadden were arrested in
Baltimore City after leading police on a high speed chase following their robbery of a GameStop.

Police captured footage of Williams and McFadden bailing out of the car and entering the
Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 8 of 41
FILED UNDER SEAL DAL
residence at 922 Stricker Street where they were eventually apprehended. Police obtained a
search warrant for the car, which they also learned was registered to McFadden. See Attachment
G. During that search, police recovered two cell phones (Target Telephone 2 and Target
Telephone 3).

17. After the arrest of Williams and McFadden, based on their physical appearance
and other evidence, investigators identified multiple robberies of convenience stores and liquor
stores that they believe Williams and McFadden and certain co-conspirators were responsible for
or involved with.

18. Following their arrests, Williams and McFadden were both interviewed after
having their Miranda rights explained. Williams made incriminating statements implicating
himself in the robberies of the four GameStops (8/21/2018, 8/25/2018, 8/28/2018, and
9/01/2018). When confronted with incriminating evidence from the GameStop robbery that
occurred on 9/01/2018, Williams stated that the game systems were all still in the car. Williams
also said that the gun used during the robbery was fake and said that he had no intentions of
hurting anybody. When asked about the previous GameStop robberies, Williams stated that he
had no interest in seeing pictures from the other robberies and admitted that the game systems
were sold on the street, but said that he was not involved with selling the systems. Williams went
on to state that “the risk was not worth the reward.”

19. After having his Miranda rights explained, McFadden also made incriminating
statements implicating himself in the robberies of the four GameStops. When confronted with
incriminating evidence from the GameStop robbery that occurred on 9/01/2018, McFadden said
that he was not the one with the gun and that he wouldn’t have hurt anyone. McFadden stated

that he told the employees that he wasn’t going to hurt them. McFadden also said that the car
Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 9 of 41
FILED UNDER SEAL DAL

used to flee the scene and lead police on a high speed chase was his. When asked about the
previous GameStop robberies, McFadden admitted that he sold the game systems.

20. Additionally, investigators were able to determine that one of the game consoles
stolen from the 08/28/201 8 GameStop robbery was sold to a pawn shop by Kaela McFadden,
Kelvin McFadden’s sister.

21. Williams and McFadden have since been charged in Baltimore for their part in the
robberies of the four Game Stops (8/21/2018, 8/25/2018, 8/28/2018, and 9/1/2018), Walther
Liquors (7/11/2018) and Quick Stop (8/18/2018).

22. ‘Investigators recovered Target Telephone 1 from Arnold’s person after he was
arrested for the attempted robbery of Wawa on 7/22/2018. Target Telephone 2 and Target
Telephone 3 were recovered during a search warrant execution of McFadden’s car after Williams
and McFadden were arrested for the robbery of the GameStop on 9/1/2018. See Attachment C. !

23. Investigators confirmed that the Target Telephone 1, which was recovered from
Arnold, was in fact used by Amold and belonged to him and was associated with 410-585-7592
by executing a search warrant on Target Telephone 1 (see Attachment D)?. Investigators were

able to open the phone and determine that it was both used by Arnold and associated with 410-

 

¥ Attachment C includes the state search warrant authorizing state investigators to search the
2003 Honda Accord that was registered to McFadden and was involved in the high-speed chase
following the final Gamestop robbery (9/1/2018). That search warrant also authorized state
investigators to search for “Any and all cell phones” within the car and permitted them to
undertake the “search and recovery, (download), of all data from within”. For the purposes of
this affidavit, federal investigators are not relying on any information or evidence obtained from
the state download of Target Telephone 2 or Target Telephone 3. I previously sought, and
received, a search warrant for all three Target Telephones. 19-0559-JMC.

* Attachment D is the state search warrant that investigators obtained to search Amold’s phone
and seize relevant evidence, fruits, and instrumentalities related to the robberies, While, the state
search of Target Telephone 1 yielded some information that is helpful to this investigation, I also
sought and received a search warrant for Target Telephone 1. 19-0559-JMC.

9
Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 10 of 41
FILED UNDER SEAL DAL
585-7592.

24.° Relying on information | obtained from another investigation, I was able to
determine that the phone number 443-355-1097 was associated with Williams. As part of that
other investigation, I listened to a jail call that took place on February 4, 2018. During that call,
one of the parties provided the telephone number 443-355-1097 as a number for “Burger.” Based
on information provided to me by several confidential sources, ] know that “Burger” is a
nickname for Williams. Additonally, on May 19, 2018, Richard McCardell, an associate of
Williams, was shot. McCardell’s phone was seized by law enforcement, who obtained a search
warrant for the phone. In the extraction report executed pursuant to the search warrant, there are
text messages and phone calls between McCardell and 443-355-1097, which McCardell named
as “Burga” in his phone.

25. During a query of law enforcement databases on February 7, 2019, I learned that
on August 31, 2018 a caller placed a 911 call to report an auto accident. The caller used
telephone number 443-890-7949 and identified himself as Kelvin McFadden. This call was
placed one day prior to McFadden’s arrest.

26. After recovering Target Telephone 2 from the inside McFadden’s car
investigators took several pictures of the exterior of Target Telephone 2. On the screen were
several text messages, including a text from that read “Hey Burger.” Per paragraph 15, I know
that “Burger” is one of Williams’s nicknames. Accordingly, I believe that Target Telephone 2 is
associated with and was used by Williams.

27. After recovering Target Telephone 3 from inside of McFadden’s car investigators
determined that it likely was associated with McFadden. McFadden and Williams were the only

two individuals seen in the car during the high speed chase. Only two phones were recovered

10
Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 11 of 41
FILED UNDER SEAL DAL
from the car during the search. The car was registered to McFadden and McFadden’s ID was
found within the car. Additionally, there were no cell phones stolen during the robbery of the
GameStop on September 1, 2018.

28. On February 12, 2019, The Honorable J. Mark Coulson, United States Magistrate
Judge for the District of Maryland, signed a warrant authorizing the search of Target Telephone
1, Target Telephone 2, and Target Telephone 3, among other searches. See Misc. No. 19-0559-
JMC.

29. — After a search of Telephone 3 on March 31, 2019, I discovered pictures on the
device of Kelvin McFadden, further leading me to believe that the device did in fact belong to
Kelvin McFadden. Furthermore, Target Telephone 3’s extraction report lists 443-890-7949 as
associated with the SIM card within the telephone.

30. In addition to the above, a general modus operandi, and the temporal and
geographic clusters within which the robberies took place, there are additional, notable facts that
link together eroups of the robberies.

31. After being charged with the four GameStop robberies on 9/1/2018, Williams’s
fingerprints were also found at the scene of the Walther Liquors robbery that occurred on
7/11/2018.

32. | McFadden’s fingerprints were found both at the scene of the GameStop robbery
that occurred on 9/1/2018 and also at the scene of the Quick Stop robbery that occurred on
8/18/2018.

a. Based on a review of surveillance footage and witness descriptions,
investigators were able to determine that similar items and clothing were

present across multiple robberies. An outfit including a blue and white

il
Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 12 of 41
FILED UNDER SEAL DAL

“Dallas” basebali hat, a red shirt, and a blue bag: the Harford Beverage
robbery (7/18/2018), the C-Mart robbery (7/20/2018), and the Wawa
attempted robbery (7/22/2018).

b. Black and white “Houston Rockets” baseball hat: Harford Beverage
robbery (7/18/2018), the C-Mart robbery (7/20/2018), the Wawa
attempted robbery (7/22/2018), and the 8 Days a Week robbery
(7/26/2018).

c. Gray or beige “Spurs” baseball hat: three GameStop robberies
(8/21/2018, 8/25/2018, and 9/01/2018).

d. Black and orange “Orioles” baseball hat: the Quick Stop Food Mart
(8/18/2018) and the first GameStop robbery (8/21/2018).

e. Blue “Dallas Cowboys Star” baseball hat: two GameStop robberies
(8/28/2018 and 9/01/2018).

33. One video recovered from the files of Arnold’s cell phone, after the execution of
the state search warrant see Attachment D, and depicts Arnold riding in the passenger’s seat of a
car while it is driving on a highway. Music is playing in the background, and at times during the
video, you can see another person driving the car. I recognize the driver to be Stewart Williams.
Williams is wearing a black and white “Houston Rockets” hat that matches one worn during
several robberies (7/18/2018, 7/20/2018, 7/22/2018, and 7/26/2018). The video file is saved as
“Q718182035-01.3gp”.

34. On April 22, 2019, ATF IRS Reck and I analyzed data obtained from Cell Tower
Dump Warrants (19-0559-JMC and 19-0904-ADC). The data showed that Target Telephone 2

communicated with cell towers near the locations of the following robberies:

12
Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 13 of 41

DAL

 

 

 

 

FILED UNDER SEAL
Date Business Name Location
Conrad's Crabs and 1720 E. Joppa Rd, Parkville,
1 | 5/25/2018 Seafood Market MD 21234
1725 Taylor Ave, Parkville,
2 | 6/10/2018 Pappas Liquor Store MD 21234
1830 York Rd, Lutherville-
3 | 6/20/2018 Smoothie King Timonium, MD 21093

 

4 | 6/20/2018

Padonia Liquors

51 E. Padonia Rd,
Lutherville-Timonium, MD
21093

 

 

 

 

 

 

12 | 7/26/2018

Convenience Mart

Group of Individual 1700 Yakona Rd, Baltimore
6 | 7/10/2018 Victims City, MD 21234
8625 Walther Blvd,
7 | 7/11/2018 Individual Victim - Baltimore City, MD 21236
8625 Walther Blvd,
8 | 7/11/2018 Walther Liquors Baltimore City, MD 21236
8039 Fort Smallwood,
10 | 7/20/2018 C-Mart Riviera Beach, MD 21226
8300 Veterans Highway,
11 | 7/22/2018 Wawa (attempted) Millersville, MD 21108
8 Days A Week 1700 Taylor Ave, Parkville,

MD 21234

 

John’s Liquor and General

 

 

 

 

 

 

 

812 Duvall Hwy, Pasadena,
13 | 8/5/2018 Store MD 21122
6370 York Rd, Baltimore,
18 | 9/01/2018 GameStop MD 21212
CONCLUSION
1. Based on the above, I respectfully submit that there is probable cause to believe

that Williams, McFadden, and Arnold have violated Title 18 U.S.C. § 1951 (a) (Affecting

Interstate Commerce by Robbery), and that there is probable cause to believe that evidence of

these crimes will be found in the Target Information.

2. 1 respectfully request that the Court issue the proposed search warrants, pursuant

to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

13
Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 14 of 41

FILED UNDER SEAL DAL

3. I respectfully request that the Court issue search warrants to search the items
listed in Attachments A-1, A-2, and A-3 to seize any items located pursuant to the search as
described in Attachments B-1, B-2, and B-3.

4. I further request that the Court direct AT&T, T-Mobile, and Verizon to disclose to
the government any information described in Section I of Attachments B-1, B-2, and B-3,
respectively, that is within their possession, custody, or control.

5. Because the warrant will be served on AT&T, T-Mobile, and Verizon who will
then compile the Target Information at a time convenient to them and because the warrant does

not involve entry on to physical premises, reasonable cause exists to permit the execution of the

ML.

Spsti peial Agent Brendan Plasha
Bureau of Alcohol, Tobacco, Firearms, and
Explosives

requested warrants at any time in the day or night.

ca Rds. YT
Subscribgs to, and sworn before me this day of | | \ bad , 2019

> S Ko
THE HONORABLE STEPHANIE A. GALLAGHER
UNITED STATES MAGISTRATE JUDGE

14
Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 15 of 41
FILED UNDER SEAL DAL

IF-|b31-Mo

Ya
— [G- [032 Gor

‘ATTACHMENTS
Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 16 of 41
FILED UNDER SEAL DAL

*

ATTACHMENT A-1
Property to Be Searched

This warrant applies to records and information associated with:
e the cellular telephone assigned call number 410-585-7592;
(the “Account’’) that are stored at premises controlled by AT&T (“the Provider”), Headquartered

at 11760 US Highway One North Palm Beach, FL 33408.
Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 17 of 41
FILED UNDER SEAL DAL

ATTACHMENT B-1
Particular Things to be Seized
I. Information to be Disclosed by the Provider
To the extent that the information described in Attachment A-1 is within the possession,
custody, or contro] of the Provider, including any information that has been deleted but is still
available to the Provider or that has been preserved pursuant to a request made under 18 U.S.C. |
§2703(f), the Provider is required to disclose to the government the below information pertaining
to the Account listed in Attachment A-1 for the below periods of time.
Applicable Time Periods:
e May 24, 2018 through May 26, 2018
e June 9, 2018 through June 11, 2018
e June 19, 2018 through June 21, 2018
e July 9, 2018 through July 12, 2018
« July 17, 2018 through July 22, 2018
Types of Information to be Disclosed by the Provider:
a. The following information about the customers or subscribers of the Account:
i. Names (including subscriber names, user names, and screen names);

ii. Addresses (including mailing addresses, residential addresses, business
addresses, and e-mail addresses);

iii. Local and long distance telephone connection records;
iv. Records of session times and durations, and the temporarily assigned
network addresses (such as Internet Protocol (“IP”) addresses) associated

with those sessions;

v. Length of service (including start date) and types of service utilized;
Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 18 of 41
FILED UNDER SEAL DAL

vi. Telephone or instrument numbers (including MAC addresses, Electronic
Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),
Mobile Equipment Identifier (“MEID”); Mobile Identification Number
(“MIN”), Subscriber Identity Modules (“SIM”), Mobile Subscriber
Integrated Services Digital Network Number (“MSISDN”); International
Mobile Subscriber Identity Identifiers (“IMSI”), or International Mobile
Equipment Identities (“IMEI”);

vii. Other subscriber numbers or identities (including the registration Internet
Protocol (“IP”) address); and

viii. Means and source of payment for such service (including any credit card
or bank account number) and billing records.

b. All records and other information (not including the contents of communications)
relating to wire and electronic communications sent or received by the Account,
including:

ij. the date and time of the communication, the method of the
communication, and the source and destination of the communication
(such as the source and destination telephone numbers (call detail
records), email addresses, and IP addresses); and

ii. information regarding the cell towers and sectors through which the
communications were sent and received.

I. Information to be Seized by the Government
All information described above in Section J that constitutes evidence, fruits, contraband,

and instrumentalities of violations of 18 U.S.C. § 1951 (a) (Affecting Commerce By Robbery}.
Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 19 of 41
FILED UNDER SEAL DAL

ATTACHMENT A-2
Property to Be Searched

This warrant applies to records and information associated with:
e the cellular telephone assigned call number 443-355-1097,
(“the Account”), that are stored at premises controlled by T-Mobile/Metro PCS (“the Provider”),

headquartered at 4 Sylvan Way, Parsippany, New Jersey 07054
Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 20 of 41
FILED UNDER SEAL ~ DAL

ATTACHMENT B-2
Particular Things to be Seized

J. Information to be Disclosed by the Provider
To the extent that the information described in Attachment A-2 is within the
possession, custody, or control of the Provider. including any information that has been deleted
but is still available to the Provider or that has been preserved pursuant to a request made under
18 U.S.C. §2703(f), the Provider is required to disclose to the government the below information
pertaining to the Account listed in Attachment A-2 for the below periods of time.
Applicable Time Periods: |

« May 24, 2018 through May 26, 2018

June 9, 2018 through June 11, 2018

e June 19, 2018 through June 21, 2018

e July 9, 2018 through July 12, 2018

e July 17, 2018 through July 23, 2018

e July 25, 2018 through July 27, 2018

e August 17, 2018 through August 19, 2018

e August 20, 2018 through August 22, 2018

e August 24, 2018 through August, 26 2018

e August 27, 2018 through August 29, 2018

e August 31, 2018 through September 1, 2018.
Types of Information to be Disclosed by the Provider:
a. The following information about the customers or subscribers of the Account:

i. Names (including subscriber names, user names, and screen names);
Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 | Page 21 of 41

FILED UNDER SEAL

il.

iii.

iv.

Vi.

Vii.

vill.

DAL

Addresses (including mailing addresses, residential addresses, business
addresses, and e-mail addresses);

Local and long distance telephone connection records;

Records of session times and durations, and the temporarily assigned
network addresses (such as Internet Protocol (“IP”) addresses) associated
with those sessions;

Length of service (including start date) and types of service utilized;

Telephone or instrument numbers (including MAC addresses, Electronic
Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),
Mobile Equipment Identifier ““MEID”); Mobile Identification Number
(“MIN”), Subscriber Identity Modules (“SIM”), Mobile Subscriber
Integrated Services Digital Network Number (“MSISDN”); International
Mobile Subscriber Identity Identifiers (“IMSI”), or International Mobile
Equipment Identities CIMEI”);

Other subscriber numbers or identities (including the registration Internet
Protocol (“IP”) address); and

Means and source of payment for such service (including any credit card
or bank account number) and billing records.

b. All records and other information (not including the contents of communications)

relating to wire and electronic communications sent or received by the Account,

including:

i.

ii.

the date and time of the communication, the method of the
communication, and the source and destination of the communication
(such as the source and destination telephone numbers (call detail
records), email addresses, and IP addresses); and

information regarding the cell towers and sectors through which the

communications were-sent and received.

II. Information to be Seized by the Government
Case 1:19-mj-01633-SAG° Document 3 Filed 05/22/19 Page 22 of 41
FILED UNDER SEAL DAL

All information described above in Section I that constitutes evidence, fruits, contraband,

and instrumentalities of violations of 18 U.S.C. § 1951(a) (Affecting Commerce By Robbery).
Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 23 of 41
FILED UNDER SEAL DAL

ATTACHMENT A-3
Property to Be Searched

This warrant applies to records and information associated with:
e the cellular telephone assigned call number 443-890-7949,
_ (“the Account”), that are stored at premises controlled by Verizon (“the Provider”),

headquartered at 180 Washington Valley Road Bedminster, NJ 07921,
Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 24 of 41
FILED UNDER SEAL . DAL

ATTACHMENT B-3
Particular Things to be Seized

I. Information to be Disclosed by the Provider
To the extent that the information described in Attachment A-3 is within the

possession, custody, or control of the Provider, including any information that has been deleted
but is still available to the Provider or that has been preserved pursuant to a request made under
18 U:S.C. §2703(f), the Provider is required to disclose to the government the below information
pertaining to the Account listed in Attachment A-3 for the below periods of time.

Applicable Time Periods:

e May 24, 2018 through May 26, 2018

e June 9, 2018 through June 11, 2018

© June 19, 2018 through June 21, 2018

e July 9, 2018 through July 12, 2018

e July 17, 2018 through July 23, 2018

e July 25, 2018 through July 27, 2018

e August 17, 2018 through August 19, 2018

e August 20, 2018 through August 22, 2018

e August 24, 2018 through August, 26 2018

« August 27, 2018 through August 29, 2018

e August 31, 2018 through September 1, 2018.
Types of Information to be Disclosed by the Provider:

a. The following information about the customers or subscribers of the Accounts:

i. Names (including subscriber names, user names, and screen names);

10
Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 25 of 41

FILED UNDER SEAL

il.

ili.

iv.

Vi.

Vil.

Vill.

DAL

Addresses (including mailing addresses, residential addresses, business
addresses, and e-mail addresses);

Local and long distance telephone connection records;

Records of session times and durations, and the temporarily assigned
network addresses (such as Internet Protocol (“IP”) addresses) associated
with those sessions;

Length of service (including start date) and types of service utilized;

Telephone or instrument numbers (including MAC addresses, Electronic
Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),
Mobile Equipment Identifier (““MEID”); Mobile Identification Number
(“MIN”), Subscriber Identity Modules (“SIM”), Mobile Subscriber
Integrated Services Digital Network Number (“MSISDN”); International
Mobile Subscriber Identity Identifiers (“IMSI’*), or International Mobile
Equipment Identities (“IMEI”);

Other subscriber numbers or identities (including the registration Internet
Protocol (“IP”) address); and .

Means and source of payment for such service (including any credit card
or bank account number) and billing records.

b. All records and other information (not including the contents of communications)

relating to wire and electronic communications sent or received by the Account,

including:

1.

il.

the date and time of the communication, the method of the
communication, and the source and destination of the communication
(such as the source and destination telephone numbers (call detail
records), email addresses, and IP addresses); and

information regarding the cell towers and sectors through which the

communications were sent and received.

11
Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 26 of 41
FILED UNDER SEAL . DAL
Il. Information to be Seized by the Government
All information described above in Section I that constitutes evidence, fruits, contraband,

and instrumentalities of violations of 18 U.S.C. § 1951(a) (Affecting Commerce By Robbery).

oh

12
Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 27 of 41
FILED UNDER SEAL DAL

ATTACHMENT C

The following includes the state search warrant obtained by state investigators to search
McFadden’s car.

13
oo bin Ra SE

MH oy ORY

‘nlegrity..Faimess Service”

Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 28 of 41
BALTIMORE COUNTY POLICE DEPARTMENT
SEARGH WARRANT EVIDENCE
INVENTORY FORM

CC#: £8 2SS, fhe Location of Warrant Execution: 70OQ £4. Jaffa py 2/28 Date: 4

 

 

 

Page_{ of 2.

Time of Entry: Of 8 S~

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ae NENT | ETT yyanl ale

Recording Officer Name & ID#: _{Caepe ‘537 Uniformed Officer Name & ID#: lk
Supervisor: Scuweral rece’ SO Seizing Officer/Assignment: Lateen 453 4 ern fect
Affiant/Investigator Handling Case: —§ Gauuwtc SYS :
Time Location Secured: 065 Valuables Statement Read to: alae by: Al (-

item # Qty Description Location Found Photograph | Seizing Officer
" Babs - f BB Goal Fant SiSbanlag Seer Tyee On | Py eng
2 St¥S - Z boiien= f Rloy Ge Caves Fhonig” LBS binttnest Goer Lyes [}no
8 BY S = 3 ZTE Cte feed E (Aire) ra “ ee Dyes [no
4 Sy Y Cnt (TE Lf Hoke af Bik bbe él et i“ Clyes Lino
° Sus x nT ae Fred prssSnGum Poon | Uves Ure
° ayy — b FE buide jtoug px LJ yes [Jno
, PBYALy — ) aod Metis Me = Bhp! Naren A sof Ps [Ze Kyes (1 no
. SHS Ah crt Op at Te Wee Pres pall eae Fizog. | Uyes Uno
9 BY —_ 9 P/s Detwmin lt 7 Davar Dosage Drier | Gyes Ore
10 SHS—_ le Shady Cenie Voter S ue bt e< Dyes DJ no’
"1 apy S— 2 tak Queonns [{ ho stauas| Devers Sra Cyes Hino )
12 sHhy— iz Bee Central 2% f S 3 tus. WR ate Spot Olyes Ono
8 SAW 15 Loos CY patti) amt. presvns Cie2 Clyes Lino {
“ised { Buve Har wef oes [ne Sa a Sart Lyes FH no |
‘s aH (— ly i Binlté faz Spi Aairvdar Cfead Olyes CL] no |
IBY jb | | Benet ree ef YY PS « M eon | |
iv 2Y44S= 17 mltey  ftrytte ark The AC Cl yes L] no VY
DISTRIBUTION: a hi i)

Original — Issuing Judge
First Copy — Officer
Second Copy — Recipient

Form 186 (Rev 10/11)

Signature of Property Representative acknowledging receipt of Inventory:

Witness: Detective/Officer Signature: ey

 

 

 

¢

 
1

ie RE erties lta on Hae aa ae a aa I REE TT

ee RR

9b teen ee

i
i
:

 

“Iinlegrily.Falmess.. Service”

Case 1:19-mj-01633-SAG_ Document 3 Filed 05/22/19 Page 29 of 41

BALTIMORE COUNTY POLICE DEPARTMENT
SEARCH WARRANT EVIDENCE
INVENTORY FORM

CCH: LELIS f Air Location of Warrant Execution: “J90 UbPfa ZA 2/Z8G Date: 7,

 

 

 

Page aZ_of 2
Time of Entry: of 35”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

Recording Officer Name & ID#: KoGend at o3¥ Uniformed Officer Name & ID#: alla
Supervisor: ScHwemingk 5O 7 Seizing Officer/Assignment: ‘RoGend OS 3
Affiant/Investigator Handling Case: (Quite 3YT” /
Time Location Secured: OSS Valuables Statement Read to: Ih by: ah 4

Item # Qty Description Location Found Photograph | Seizing Officer
' sy¥y4s le CZ PS oY ‘The vlk. LD yes C] no Col ey)
2 Baya 19 Zz PS 3 TRONE Olyes no |
: BUNT ~ ZOl 2 | X-Box Conte ait § Tae le [J yes [Jno
‘ By S- ~2/ 1b  oeetecT Sitter Cc LL fon. ut Dyes Lino
° By 22) ppb a! Bop ud yes no
© Br - 25 Bene hee Speer Pal lS _ it C1 yes [] no
” Bw ay weneey ~ Keri MC bb jt Dyes Eno
8 BYNS -2 “a x SY Us. Crrmalcs te Olyes CI no
9 BYU 34 4 Sle j4 U.S. Cdttenlt, isl rp. Be Bus 17. Dyes Ono
BBWS -2 71 beng Tren. hoo yaa 7 7 [Ove Oro |
11 Oo yes nef ———
42 toh. . ; — TE [J no
13 - Li yes [no
14 ee Oo yes o "0
‘8 } ee . C] yes L] no

—

16 he
v Olyes (no ne
DISTRIBUTION: :

Original — Issuing Judge
First Capy — Officer
Second Copy — Recipient

Form 186 (Rev 10/11)

Signature of Property Representative acknowledging regei nventory:
Witness: Detective/Officer Signature: Aer Y

v

dle
Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 30 of 41

DISTRICT COURT OF MARYLAND
FOR BALTIMORE COUNTY

APPLICATION AND AFFIDAVIT FOR SEARCH AND SEIZURE WARRANT

To the Honorable Judge K. Wiggins of the District Court for Baltimore County,

your Affiant, Detective Dennis M. Quirk ID# 3445, a sworn member of the Baltimore

County Police Department, states that he has reason to believe that:
IN THE VEHICLE KNOWN AS:

2003 Honda Accord 2dr, Dark Blue, bearing
Virginia Tag# UXT8003, Vin# 1HGCM82613A001689

There is presently concealed certain property, NAMELY:

<r

* ee 8 @@ @©@ @ @ © @ @© @ @ 6

Any and all handguns, including any paperwork associated with handguns
Any and all ammunition including any paperwork associated with ammunition
U.S. Currency ,

black mask

blue ‘Dallas Cowboys’ baseball cap

black/maroon ‘Guess’ 'T’ Shirt

black shorts

dark colored shoes ;

dark colored hooded sweatshirt(s)

white ‘Spurs’ baseball cap

dark colored 'T’-shirt

white socks

blue/white New Balance sneakers

black plastic garbage bag

Video gaming systems

Photographs; including those of any associates or co-conspirators;

Any paperwork or other items of evidentiary value associated with co-
conspirators

Any and all computers, tablets, electronic devices

Any and all cell phones, to include the search and recovery, (download), of all
data from within to include but not limited to text messages, images, call
records/history, voice messages, e-mails etc.

Any other items that can reasonably be determined to be evidence associated
with Armed Robbery

 
AOD eee TT ete ee Sette ne gape ene ae See

Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 31 of 41

Which is evidence relating to the commission of a crime of Armed Robbery, in violation
of Maryland Annotated Code, Article 3 Section 403. The fact tending to establish

grounds for the issuance of a Search and Seizure Warrant are set forth in the below

Affidavit.

AFFIDAVIT

On 09/01/2018 at approximately 2035hrs two Suspects entered the store and
immediately confront two Victims, Leland Wheeler and Duwane McLean. The first
Suspect pointed a black semi-auto handgun at Victim Wheeler and said “You know
what | want"! This Suspect then forced him into the back room where he pulled out two
black garbage bags and started filling them with game systems. The second Suspect
went around the sales counter and ordered Victim McLean to open the registers. This
Suspect pulled out a black garbage bag from his pocket and placed the cash inside.
The second Suspect then forced the Victim into the back room with the other Suspect
and Victim and placed more game systems in his bag. Both Suspects then fled the
location. The loss value is $381.00 in U. S. Currency and 14 Game Systems valued at

$4,000.00
The Suspects were described as:

#1) Black male, 6’00’tall, 20’s to 30’s, wearing a blue ‘Dallas Cowboys’ baseball cap,
black/maroon ‘Guess’ ‘T’ Shirt, black shorts, gold colored watch on his left wrist and
dark colored shoes. He carried two black plastic garbage bags and brandished a black
semi-automatic handgun.
#2) Black male, 600’, 20's to 30’s wearing a white ‘Spurs’ baseball cap, dark colored
‘T-shirt, black shorts white socks, blue/white New Balance sneakers and a gold colored
watch on his left wrist. He also carried a black plastic garbage bag into the store with
him.

One of the Victims advised that just prior to the Robbery he saw both Suspects near
a dark colored two door vehicle parked in the fot.

As Police Units responded to the scene they were advised that there was a tracking
device hidden in the stolen money from the GameStop. This device was tracked from
the store into Baltimore City where City Police Units established from its position that it
was inside a dark colored two door Honda coupe. They attempted to conduct a traffic
stop at St. Paul Street and E. 25'" Street but the Suspect vehicle eluded them. By this
time the Patro! Units were joined by ‘Foxtrot’ of the Baltimore City Police Aviation Unit.
‘Foxtrot’ was able to trail the Suspect vehicle until they abandoned it and fled into the
yard of a nearby home where they both could be seen banging on the rear door of a
residence that was soon determined to be the 922 N. Stricker Street Baltimore Md
21217. As ‘Foxtrot” circled around again the Suspects disappeared from sight into this
location. Officers approached the residence and made contact with the three persons
inside. Two of them closely matched the physical description of the Suspects that just
committed the Robbery of the GameStop store. When asked, the primary resident of
the apartment advised that those two subjects, minutes before, banged on his door and
came in. These two persons were identified as Kelvin McFadden M/B 08/26/1993 and
Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 32 of 41

Stewart Williams, M/B 05/06/1983. Williams is the nephew of the resident and stays at
the location. They were detained and transported to Baltimore County Police

- Headquarters for interview.
The Suspect vehicle is a 2003 Honda Accord 2dr Dark Blue in color with Virginia

Tag# UXT8003, VIN# 1HGCM82613A0016839. It is registered to Kelvin Ricardo
McFadden M/B 08/26/1993. The Vehicle was secured and towed to Baltimore County

Police Headquarters for service of a Search Warrant.
Based on physical attributes, clothing, MO and video surveillance evidence, this

vehicle and these two Suspects are believed to be involved in a Baltimore County
Robbery trend of up to 14 cases which began in May of this year.

Your affiant, Det. Dennis Quirk knows through his training, knowledge, and
experience that individuals involved in the commission of these crimes will keep/secrete
their weapons, clothing worn during the commission of their crimes and other tools
utilized in these crimes in a safe !ocation including their premises and vehicles. Based
on the above articulated facts | believe that implements and proceeds from this
Robbery Trend are currently secreted at the above vehicle.

Wherefore, your Affiant requests that a Search and Seizure Warrant be issued for

said vehicle known as 2003 Honda Accord 2dr Dark Blue, bearing Virginia

Tag# UXT8003, VIN# 1HGCM82613A001689.

| solemnly affirm under the penalties of perjury and upon personal knowledge that
the contents of the foregoing Application and Affidavit are true. For any portion of the
Application and Affidavit that relies upon information provided by someone other than
the applicant, and only for such portion(s), | solemnly affirm under the penalties of
perjury that the contents of the foregoing Application and Affidavit are true to the best of

able OKh,

% ¥

Detective ‘Gate and Time

my knowledge, information and belief.

  

i

Affiant,

ee ee,
ene ce i
Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 33 of 41

DISTRICT COURT OF MARYLAND
FOR BALTIMORE COUNTY

SEARCH AND SEIZURE WARRANT
TO: Any Police Officer of Baltimore County, Maryiand
GREETINGS:
WHEREAS:
An application and affidavit were made and delivered to me by Detective Jason

Claggett [D# 5499, a sworn member of the Baltimore County Police Department, who

has reason to believe that:
IN THE VEHICLE KNOWN AS:
2003 Honda Accord 2dr Dark Blue, bearing

Virginia Tag# UXT8003, VIN# 1HGCM82613A001689
There is presently concealed certain property, NAMELY:

Any and all handguns, including any paperwork associated with handguns

Any and ail ammunition including any paperwork associated with ammunition

U.S. Currency

black mask

blue ‘Dallas Cowboys’ baseball cap

black/maroon ‘Guess’ 'T’ Shirt

black shorts

dark colored shoes

dark colored hooded sweatshirt(s)

white ‘Spurs’ baseball cap

dark colored ‘T’-shirt

white socks

blueAwhite New Balance sneakers

black plastic garbage bag

Video gaming systems

Photographs; including those of any associates or co-conspirators;

Any paperwork or other items of evidentiary value associated with co-

conspirators

Any and all computers, tablets, electronic devices

e Any and all cell phones, to include the search and recovery, (download), of all
data from within to include but not limited to text messages, images, call
records/history, voice messages, e-mails etc.

« Any other items that can reasonably be determined to be evidence associated

with Armed Robbery

es «eae @# 0 @ © © @ 8 @ &© @ # @ @ @

— a tt ee At

So er ini

 
Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 34 of 41

Which is evidence relating to the commission of a crime of Armed Robbery, in violation
of Maryland Annotated Code, Article 3 Section 403, and | am satisfied that there is
probable cause to believe that the property described is in the location above described
and that probable cause for issuance of the Search and Seizure Warrant exists, as

stated on the Application and Affidavit attached to this warrant.

You are, therefore, commanded, with the necessary and proper assistance, to
(1) search the vehicle herein above specified; (2) if the property named in the
Application and Affidavit is found therein, to seize it; (3) seize any evidence of the
commissian of a misdemeanor or felony by a person therein; (4) seize any evidence of
the commission of a misdemeanor or felony which is found in the vehicle covered by
this warrant; (5) leave a copy of this Warrant and Application/Affidavit with an inventory
of the property seized pursuant to applicable law and (6) return a copy of this Warrant,
Application/Affidavit, and inventory, if any, to me within ten (10) days after execution of
this Warrant; or, if not served, to return this Warrant and Application/Affidavit to me .

promptly, per Maryland Rules, Rule 4-601(h).

SIGNED: HY ye cof Gaye 2:54 pn

JUBGE / DATE/TIME

Be em arc nnemnenmenamnens ni mene? TA Reggae cygrnemecne, agement A STS Ne

i
ly
)

 

 
Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 35 of 41
FILED UNDER SEAL DAL

ATTACHMENT D

The following includes the State search warrant obtained by state investigators to search
Arnold’s phone (Target Telephone 1).

14
Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 36 of 41

District Court/Circuit Court of Maryland
For Anne Arundel County

APPLICATION AND AFFIDAVIT FOR SEARCH AND SEIZURE WARRANT

To the Honorable Judge Ronald A. Silkworth of the Circuit Court for Anne Arundel
County, your Affiant, Detective Z. Renko, a sworn member of the Anne
Arundel County Police Department, states that he has reason to believe that:

ON/IN THE PREMISES/LOCATION/VEHICLE/THING KNOWN AS:
-Black LG brand cell phone
Serial number: 803 VTNV019919
there is presently concealed certain property, NAMELY:
-Incoming and outgoing phone calls
-Text message conversations
-Photographs
which is evidence relating to the commission of a crime of Robbery, in violation of the
Annotated Code of Maryland, CR 3-702. The facts tending to establish grounds for the

issuance of a Search Warrant are set forth in the below Affidavit.

AFFIDAVIT

On Sunday, July 22, 2018 at approximately 0130 hours, Corporal Meadows
#1393, entered the WaWa located at 8300 Veterans Highway in Millersville, Maryland to
conduct a periodic check of the business which is standard during the course of a patrol
shift. When Corporal Meadows entered the store he observed several employees in the
area of the deli counter acting strangely. The employees of the store had "panicked and
fearful" expressions on their faces. As Corporal Meadows walked further into the store he
observed a black male wearing a "Dallas Cowboys" brand baseball hat and a dark colored
t-shirt and shorts standing in the deli area where the employees were. The subject was
later positively identified as Michael Lee Arnold by his Maryland Drivers License.
Corporal Meadows observed Arnold holding a black gun in his right hand pointed at the

ground. Due to Corporal Meadows' trainin g, knowledge and experience as a Police
Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 37 of 41

Officer, he immediately recognized the incident unfolding to be an armed robbery by
Amold.

Once Corporal Meadows saw Arnold was threatening the store employees with a
hand gun and attempting to rob the store he drew his service weapon and began giving
Amoid orders to lay on the ground. Arnold complied with Corporal Meadows commands
and he was taken into custody without incident. The firearm Amold possessed was found
to be a BB gun and was recovered.

I responded to WaWa and spoke with the on duty store manager, Nicholas Phillip
Savia. Mr. Savia advised me Arnold and another black male subject wearing a black
hooded sweatshirt entered and exited the store numerous times during a twenty minute
period and repeatedly looked around the store each time as if they were casing the
business. Mr. Savia advised me Amold was carrying a small zipper bag of some kind in
his hands each time he came in the store. Mr. Savia advised me once the store was empty
from all other customers Arnold walked in along with the other subject and came back to
the deli area where he and the other store employees were at the time. Mr. Savia advised
me Amold removed a black handgun from the small bag he was carrying and pointed it at
the ground. Mr, Savia advised me Amold told him "here's how it's gonna go, I don't want
to have to shoot you but | will." Mr. Savia advised me Amold demanded he open the
stores' register drawer and he complied. Mr. Savia advised me Arnold looked inside the
register drawer once it was open and said, “It's not even worth it.” After that comment
was made, Corporal Meadows entered the store. A second suspect entered the store with
Amold and can be seen on video surveillance wearing a black hooded sweatshirt and
shorts,

I was able to review the stores’ video surveillance footage of the incident and
observed the suspect later identified as Michael Arnold enter the store. Amold was __
wearing a blue and gray "Dallas Cowboys" baseball hat, sunglasses, and was holding a
small blue handbag with a zipper as Mr. Savia described. After viewing the stores’
surveillance footage, I immediately recognized Amold as the suspect from a separate
business robbery I was investigating. .

(Case 2018-727572) On Friday, July 20, 2018 at approximately 1814 hours, I responded
to C'mart located at 8039 Fort Smallwood Road in Pasadena, Maryland to investigate an

armed robbery of a business that had just occurred. I spoke with the store employee
Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 38 of 41

working at the time, Mr. Sarmad Khan, who advised me 2 black male suspects entered
the store. Mr. Khan advised me one of the suspects was wearing a blue and gray "Dallas
Cowboys" baseball hat, red shirt, and was holding a blue handbag with a zipper that he
used to conceal a black handgun. Mr. Khan advised me the suspect removed the handgun
from the bag and threatened to shoot him unless he complied with his demands. Mr.
Khan opened the stores register giving him access. The suspect was able to obtain over
$800 in United States currency and 6 cartons of Newport brand cigarettes valued around
$45 each before leaving the store.

I reviewed the stores’ surveillance footage of the incident and confirmed the
description of the suspect given to me by Mr. Khan to be accurate. I also observed a
black male wearing a black hooded sweatshirt and shorts similar to the second suspect in
the WaWa incident enter and leave the store with the first suspect. Both suspects are then
seen entering a dark colored Chevy pickup truck before fleeing the area. Neither suspect
wore anything that covered their faces.

I compared the suspect from the video surveillance from the C'mart incident to the
surveillance J viewed from the WaWa and was able to positively identify Michael Arnold
as the suspect who robbed Sarmad Khan at C'mart on July 20, 2018.

i responded to Eastern District station to continue with the investigation of the
WaWa incident involving Amold. I met with Arnold in the first floor interview room
number ]. J read Amold an Advisement of Rights form and he agreed to speak with me
without the presence of an attorney. Arnold signed the form at 0356 hours on July 22,
2018. The interview was audio and video recorded. During the course of the interview,
Arnold confessed to committing the robbery at the WaWa located at 8300 Veterans
Highway and the C’mart located at 8039 Fort Smallwood Road. Arnold was charged
appropriately in both cases and during his processing at the station a black LG brand cell
phone was found on his person and was recovered as evidence. I believe there is _

information on the cell phone that could serve as evidence in these cases.

Your affiant has been a member of the Anne Arundel County Police Department for eight

(8) years. Your affiant has received both formal and on the job training conceming
investigations of this nature. Your affiant has conducted and assisted with investigations

involving burglary, robbery, sex offense and narcotics distribution.
Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 39 of 41

Wherefore, your Affiant(s) request(s) that a Search and Seizure Warrant be issued for
said premises/location/vehicle/person/thing known as: .

- Black LG brand cell phone

Serial number: 803 VTNV019919

1/We solemnly affirm under the penalty of perjury and upon personal knowledge that the
contents of the foregoing Application and Affidavit are true, For any portion of the
Application and Affidavit that relies upon information provided by someone other than
the applicant, and only for such portion(s), I/We solemnly affirm under the penalties of
perjury that the contents of the foregoing Application and Affidavit are true to the best of

my/our knowledge, information and belief.

Affiant(s):

    

. Z. Renko #1827
07-23-2018

 
Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 40 of 41

DISTRICT/CIRCUIT COURT OF MARYLAND
FOR ANNE ARUNDEL COUNTY

SEARCH AND SEIZURE WARRANT

TO: Any Police Officer of Anne Arundel County, Maryland

GREETINGS:

WHEREAS:

An Application and Affidavit were made and delivered to me by Det. Z. Renko, (a)
swom member of the Anne Arundel County Police Department, who has reason to

believe that:

ON/IN THE PREMISES/LOCATION/VEHICLE/THING KNOWN AS:
- Black LG cell phone
Serial number: 803 VTNV019919

which is evidence relating to the commission of a crime of Robbery, in violation of the
Annotated Code of Maryland, CR 3-702 and I am satisfied that there is probable cause to
believe that the property described is in the location above described and that probable
cause for issuance of the Search and Seizure Warrant exists, as stated on the Application

and Affidavit attached to this warrant.

You are, therefore, commanded with the necessary and proper assistance, to (1) search
the (place, vehicle, and/or person) herein above specified; (2) if the property named in the
Application and Affidavit is found there, to seize it; (3) seize any evidence of the
commission of a misdemeanor or felony by a person therein; (4) seize any evidence of
the commission of a misdemeanor or felony which is found in the building, apartment,
premises, places or things covered by this warrant; (5) leave a copy of this Warrant and
Application and Affidavit with an inventory of the property seized pursuant to applicable
law and (6) return a copy of this Warrant, Application and Affidavit, and inventory, if

any, to me within ten (10) days after execution of this Warrant; or, if not served, to return
Case 1:19-mj-01633-SAG Document 3 Filed 05/22/19 Page 41 of 41

this Warrant and Application and Affidavit to me promptly, per Maryland Rules, Rule 4-
601(h).

Dated this 23 dayof Jul

  

Signed: Judge

 

Jul 23,2018 = 11:22:46 AM
